
	

115 S833 IS: Servicemembers and Veterans Empowerment and Support Act of 2017
U.S. Senate
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 833
		IN THE SENATE OF THE UNITED STATES
		
			April 5 (legislative day, April 4), 2017
			Mr. Tester (for himself, Ms. Murkowski, Ms. Harris, Ms. Klobuchar, Mrs. McCaskill, Mrs. Murray, Mr. King, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to expand health care and benefits from the Department of
			 Veterans Affairs for military sexual trauma, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Servicemembers and Veterans Empowerment and Support Act of 2017.
		2.Expansion of coverage by the Department of Veterans Affairs of	counseling and treatment for sexual
			 trauma
 (a)Coverage of cyber harassment of a sexual natureParagraph (1) of section 1720D(a) of title 38, United States Code, is amended by inserting cyber harassment of a sexual nature, after battery of a sexual nature,. (b)Expansion of availability for members of the Armed ForcesParagraph (2)(A) of such section is amended—
 (1)by striking on active duty; and (2)by inserting that was suffered by the member while serving on active duty, active duty for training, or inactive duty training before the period at the end.
				3.Standard of proof for
			 service-connection of mental health conditions related to military sexual
			 trauma
			(a)Standard of
 proofSection 1154 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
 (c)(1)In the case of any veteran who claims that a covered mental health condition was incurred in or aggravated by military sexual trauma during active military, naval, or air service, the Secretary shall accept as sufficient proof of service-connection a diagnosis of such mental health condition by a mental health professional together with satisfactory lay or other evidence of such trauma and an opinion by the mental health professional that such covered mental health condition is related to such military sexual trauma, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service-connection of such covered mental health condition may be rebutted by clear and convincing evidence to the contrary. The reasons for granting or denying service-connection in each case shall be recorded in full.
 (2)In this subsection: (A)The term covered mental health condition means post-traumatic stress disorder, anxiety, depression, or other mental health diagnosis described in the current version of the Diagnostic and Statistical Manual of Mental Disorders published by the American Psychiatric Association that the Secretary determines to be related to military sexual trauma.
 (B)The term military sexual trauma means, with respect to a veteran, a physical assault of a sexual nature, battery of a sexual nature, cyber harassment of a sexual nature, or sexual harassment which occurred during active military, naval, or air service..
			(b)Use of	evidence in evaluating disability claims involving military sexual trauma
 (1)In generalSubchapter VI of chapter 11 of such title is amended by adding at the end the following new section:
					
						1164.Evaluation of claims involving military sexual trauma
							(a)Nonmilitary sources of evidence(1)
 In carrying out section 1154(c) of this title, the Secretary shall ensure that if a claim for compensation under this chapter is received by the Secretary for post-traumatic stress disorder based on a physical assault of a sexual nature, battery of a sexual nature, cyber harassment of a sexual nature, or sexual harassment experienced by a veteran during active military, naval, or air service, evidence from sources other than official records of the Department of Defense regarding the veteran's service may corroborate the veteran’s account of the assault, battery, or harassment.
 (2)Examples of evidence described in paragraph (1) include the following: (A)Records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, and physicians.
 (B)Pregnancy tests and tests for sexually transmitted diseases. (C)Statements from family members, roommates, other members of the Armed Forces or veterans, and clergy.
									(b)Behavior changes corroborating evidence(1)
 In carrying out section 1154(c) of this title, the Secretary shall ensure that evidence of a behavior change following an assault, battery, or harassment described in subsection (a)(1) is one type of relevant evidence that may be found in sources described in such subsection.
 (2)Examples of behavior changes that may be relevant evidence of an assault, battery, or harassment described in subsection (a)(1) include the following:
 (A)A request for a transfer to another military duty assignment. (B)Deterioration in work performance.
 (C)Substance abuse. (D)Episodes of depression, panic attacks, or anxiety without an identifiable cause.
 (E)Unexplained economic or social behavior changes. (c)Notice and opportunity To supply evidenceThe Secretary may not deny a claim of a veteran for compensation under this chapter for a post-traumatic stress disorder that is based on an assault, battery, or harassment described in subsection (a)(1) without first—
 (1)advising the veteran that evidence described in subsections (a) and (b) may constitute credible corroborating evidence of the assault, battery, or harassment; and
 (2)allowing the veteran an opportunity to furnish such corroborating evidence or advise the Secretary of potential sources of such evidence.
 (d)Review of evidenceIn reviewing a claim for compensation described in subsection (a)(1), for any evidence received with such claim that is described in subsection (a) or (b), the Secretary may submit such evidence to such medical or mental health professional as the Secretary considers appropriate, including clinical and counseling experts employed by the Department, to obtain a credible opinion as to whether the evidence indicates that an assault, battery, or harassment described in subsection (a)(1) occurred.
 (e)Point of contactThe Secretary shall ensure that each document provided to a veteran relating to a claim for compensation described in subsection (a)(1) includes contact information for an appropriate point of contact with the Department.
							.
				(2)Clerical
 amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
					1164. Evaluation of claims involving military sexual trauma..
				(c)Annual
			 reports
				(1)In
 generalSubchapter VI of chapter 11 of title 38, United States Code, as amended by subsection (b), is further amended by adding at the end the following new section:
					
						1165.Reports on
				claims for disabilities incurred or aggravated by military sexual
				trauma
 (a)ReportsNot later than March 1, 2018, and not less frequently than once each year thereafter through 2027, the Secretary shall submit to Congress a report on covered claims submitted during the previous fiscal year to identify and track the consistency of decisions across regional offices.
 (b)ElementsEach report under subsection (a) shall include the following:
 (1)The number of covered claims submitted to or considered by the Secretary during the fiscal year covered by the report.
 (2)Of the covered claims listed under paragraph (1), the number and percentage of such claims—
 (A)submitted by each sex; (B)that were approved, including the number and percentage of such approved claims submitted by each sex; and
 (C)that were denied, including the number and percentage of such denied claims submitted by each sex.
 (3)Of the covered claims listed under paragraph (1) that were approved, the number and percentage, disaggregated by sex, of claims assigned to each rating percentage.
 (4)Of the covered claims listed under paragraph (1) that were denied—
 (A)the three most common reasons given by the Secretary under section 5104(b)(1) of this title for such denials; and
 (B)the number of denials that were based on the failure of a veteran to report for a medical examination.
 (5)The number of covered claims that, as of the end of the fiscal year covered by the report, are pending and, separately, the number of such claims on appeal.
 (6)For the fiscal year covered by the report, the average number of days that covered claims take to complete, beginning on the date on which the claim is submitted.
 (7)A description of the training that the Secretary provides to employees of the Veterans Benefits Administration specifically with respect to covered claims, including the frequency, length, and content of such training.
 (c)DefinitionsIn this section: (1)The term covered claims means claims for disability compensation submitted to the Secretary based on a covered mental health condition alleged to have been incurred or aggravated by military sexual trauma.
 (2)The terms covered mental health condition and military sexual trauma have the meanings given such terms in section 1154(c)(3) of this title.
								.
				(2)Clerical
 amendmentThe table of sections at the beginning of such chapter, as amended by subsection (b), is further amended by adding at the end the following new item:
					1165. Reports on claims for
				disabilities incurred or aggravated by military sexual
				trauma..
				(d)Effective
 dateSubsection (c) of section 1154 of title 38, United States Code, as added by subsection (a), shall apply with respect to any claim for disability compensation under laws administered by the Secretary of Veterans Affairs for which no final decision has been made before the date of the enactment of this Act.
			4.Information for members of the Armed Forces regarding availability of services
			 at Vet Centers
 (a)In generalThe Secretary of Defense shall inform members of the Armed Forces, using mechanisms available to the Secretary, of the eligibility of such members for services at Vet Centers.
 (b)Information from Sexual Assault Response CoordinatorsThe Secretary shall ensure that Sexual Assault Response Coordinators of the Department of Defense advise members of the Armed Forces who report instances of military sexual trauma regarding the eligibility of such members for services at Vet Centers.
 (c)DefinitionsIn this section: (1)Military sexual traumaThe term military sexual trauma means psychological trauma described in section 1720D(a)(1) of title 38, United States Code.
 (2)Vet CenterThe term Vet Center has the meaning given that term in section 1712A(h) of such title.  